Citation Nr: 1608509	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1989.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for a mental disorder.

The Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for a mental disorder as encompassing entitlement to service connection for an acquired psychiatric disability regardless of the precise diagnosis. 

The Veteran provided testimony during an informal hearing before a Decision Review Officer in April 2010.  A transcript is of record.  She failed to appear for a December 2011 hearing before the Board without a showing of good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The claim was remanded by the Board in February and March 2015 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bipolar disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during service.

2.  A current acquired psychiatric disability other than bipolar disorder has not been demonstrated since the claim was initiated in August 2008.    


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2008 that informed her of her duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA, private treatment records, and records from the Social Security Administration have been obtained and no other outstanding treatment records have been identified by the Veteran.  Although the Veteran was requested to identify and authorize VA to obtain any outstanding records of private treatment in a March 2015 letter, the Veteran did not respond.  

The Veteran was provided with a VA examination in March 2015 and an addendum was provided in June 2015.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in February and March 2015, when it was remanded for additional development.  In accordance with the remand instructions, the March 2015 letter was issued to the Veteran requesting that she identify and authorize VA to obtain all outstanding records of private treatment, the March 2015 VA examination and June 2015 addendum were obtained, and a supplemental statement of the case was issued, most recently in June 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

At the outset, the Board notes that under Clemons, the Veteran's claim for service connection for a mental disorder is construed as encompassing entitlement to service connection for a current acquired psychiatric disability regardless of the precise diagnosis.  However, while a current disability need not be diagnosed at the time of an examination, it must be demonstrated at the time of the claim or some time thereafter.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

While the Board has considered all medical records created since the institution of the claim, the only acquired psychiatric disability demonstrated since this August 2008 claim was filed is bipolar disorder, type I (herein bipolar disorder).  To this point, the Veteran testified during the April 2010 DRO hearing that although her disability was initially misdiagnosed because her manic episodes were not as pronounced at first, the proper diagnosis is bipolar disorder.  See DRO Hearing Transcript (Tr.) at 2.  Indeed, early private treatment records dated well before this claim, including in 2001 and 2003, documented diagnoses of generalized anxiety disorder, rule out panic disorder, polysubstance abuse, and inhalant abuse.  In addition, the Veteran has reported that she experienced symptoms of depression at various times since service.  However, a significant amount of private treatment records since 2008 demonstrate a consistent and unequivocal diagnosis of bipolar disorder without any diagnosis of another acquired psychiatric disability.  

In addition, in March and June 2015, a VA examiner specifically stated that the Veteran did not endorse any of the symptoms of PTSD and had never endorsed such symptoms throughout the associated treatment records, and, therefore, did not meet the criteria for a PTSD diagnosis.  The examiner further stated that the Veteran met only the criteria for bipolar disorder and had not demonstrated any other acquired psychiatric disabilities throughout the claim.  Based on the foregoing, the Board finds that the only applicable acquired psychiatric disability in this case is bipolar disorder.   

The Veteran contends that she had bipolar disorder prior to service and that the disability was aggravated during or by her experiences during service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b).   

The provisions of 38 U.S.C.A. § 1131 require clear and unmistakable evidence of both a pre-existing condition and that the condition was not aggravated in service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Veteran was accepted and enrolled for service and the induction examination did not reveal any mental health disability or symptoms.  However, by the Veteran's own account, her mental health disability pre-existed service.  During private treatment in October 2001, the Veteran reported that she received outpatient mental health treatment in Ohio when she was 12 or 14 and then again when she was 18.  In October 2005 treatment, the Veteran reported that she had bipolar disorder for years, since her teens, and that it became the most severe following September 11, 2001.  In another treatment record that month, the physician wrote that the Veteran gave a history of a fairly marked mood disorder with manic behavior dating back to her teens.  She reported doing "all kinds of funny things" until her late teens when she joined the military.  During the April 2010 DRO hearing, the Veteran reported that she was manic at the time she enlisted in the military.  See DRO Hearing Tr. at 3.  

The Veteran's competent and credible reports during treatment and examination of a mental health disability prior to service provide evidence of pre-existence.  Other than the negative findings at service entrance, there is no evidence to the contrary.

In March and June 2015, a VA examiner reviewed the Veteran's history and medical records in detail and noted the Veteran's strong family history of mental health issues, which meant that she had a genetic predisposition for a mental disorder that would place her at a higher risk than the general population.  The examiner noted that the Veteran's father was diagnosed with paranoid schizophrenia and the Veteran remembered that her mother attempted suicide.  The examiner also noted that the Veteran had reported throughout the claim and during the examination a long history of severe abuse and neglect throughout her childhood.  The examiner stated that given the family history, genetic loading, abusive and neglectful childhood environment, this Veteran is most likely to have had mental health issues prior to the military.  

Based on the foregoing, the Board concludes that the evidence, including the medical evidence and the Veteran's own statements, demonstrates that the Veteran's bipolar disorder clearly and unmistakably existed prior to service.  

The Veteran reported during the DRO hearing that after a manic episode at the beginning of her service, she began to experience depression in May 1989 while at Camp Lejeune.  See DRO Hearing Tr. at 4.  She also reported that she does not remember whether she sought any mental health treatment during service but stated that her psychiatrists believe that her service aggravated her mental health condition.  Id. at 5, 8.  In a December 2014 PTSD Questionnaire, the Veteran reported that she gained 30 pounds in five months and was discharged due to her nonservice-connected pes planus condition.  

The Veteran's service treatment records are negative for any treatment or diagnosis of a mental health disability and demonstrate that she was discharged due to her pes planus condition.  There is no evidence that she gained a significant amount of weight at the end of her service but the records do demonstrate that she had difficulty with the physical conditioning required due to her feet.  

In addition, despite the significant amount of treatment records associated with the claims file, there is no evidence in the treatment records that the Veteran's treatment providers have ever opined that her bipolar disorder was aggravated during or by her military service.  In fact, according to the records associated with the claims file, none of her treatment providers opined as to any connection between service and her bipolar disorder.  

During the March and June 2015 examinations, the Veteran reported that she "loved" the military, even wanted to reenlist in the military after discharge, and that the environment did not aggravate or contribute to her mental health problems in any way.  It was added that the Veteran's claim of being depressed was not substantiated in the service treatment records and the Veteran had a Medical Board at discharge with no mention of psychiatric problems.  The examiner stated that given the Veteran's history and the pre-existence of her bipolar disorder, her disability would have manifested itself in the way it has presented, whether she was in the military or not.  

Based on the foregoing, the Board concludes that the bipolar disorder clearly and unmistakably was not aggravated in service.  While she reported that she was "manicky" during enlistment and that she began to experience depression towards the end of her time in service, the Veteran has not reported specifically how the bipolar disorder symptoms which began before service were aggravated therein.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The only medical evidence of record regarding a connection between service and her pre-existing bipolar disorder is that of the 2015 VA examiner, which is against the claim.  The examiner provided a thorough rationale for the opinion, which relied significantly on the evidence of record and the Veteran's own statements regarding her experiences during service.  As such, the evidence of record demonstrates the bipolar disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during military service.  


ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


